     CASE 0:18-cv-03280-PAM-KMM Document 14 Filed 01/15/19 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



Katherine Gleb,                                     Civil No. 18cv03280 PAM/KMM

                   Plaintiff,

v.                                                  ORDER OF DISMISSAL

Synchrony Bank, N.A.,

                   Defendant.

      ________________________________________________________

      The court having been advised that the above case has been settled,

      IT IS HEREBY ORDERED that this action is dismissed, without prejudice,

the Court reserving jurisdiction for sixty (60) days to permit any party to move to

reopen the action, for good cause shown, or to submit and file a stipulated form of

final judgment.

Dated: January 14, 2019

                                       s/ Paul A. Magnuson
                                       PAUL A. MAGNUSON
                                       United States District Judge
